 

Exhibit 10.9

 [logo_ex10-9.jpg]

 

Ref: ASR2017/12425

 

05 April 2017

 

Private & Confidential

Steven Holmes

19 St. Peter's Street

Stamford

Lincolnshire

PE9 2PQ

 

 

 

Dear Steven

 

I am pleased to confirm that with effect from 1st April 2017, your salary will
be increased to £162,400.00 per annum.

 

This increase will be reflected in your next salary payment, which will be paid
into your bank account on the 28th April 2017.

 

I would like to take this opportunity to thank you for your continued
contribution to the company.

 

Yours sincerely

 

Luke Alvarez

 

[sign_ex10-9.jpg]   

 pp

Luke Alvarez

President and CEO

 

Inspired Gaming (UK) Limited, Registered in England Number: 03565640

Registered Office: 3, The Maltings, Wetmore Road, Burton-On-Trent

Staffordshire

DE14 1SE

Inspired Gaming (UK) Limited is part of Inspired Gaming Group Limited

 

 

 

 

